Citation Nr: 0530031	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  99-00 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent, effective prior to February 11, 2000, for bronchial 
asthma with rhinitis. 

2.  Entitlement to an increased rating in excess of 60 
percent, effective as of February 11, 2000, for bronchial 
asthma with rhinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to April 
1982.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  At present, the veteran's case is before the Board 
for appellate adjudication. 

The Board notes that the veteran presented testimony during 
an appeal hearing before the undersigned Acting Veterans Law 
Judge (VLJ) in May 2005.  A copy of the hearing transcript 
issued following the hearing is of record. 


FINDINGS OF FACT

1.  VA has fulfilled its notice and duty to assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  Prior to February 11, 2000, the service-connected 
bronchial asthma with rhinitis was characterized by FEV-1 of 
40 to 52 percent predicted, and FEV-1/FVC of 45 to 67 
percent.

3.  As of February 11, 2000, the service-connected bronchial 
asthma with rhinitis has not been characterized by FEV-1 less 
than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent 
disability rating prior to February 11, 2000 for the service-
connected bronchial asthma with rhinitis have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 (2005).

2.  The criteria for the assignment of a disability rating in 
excess of 60 percent as of February 11, 2000 for the service-
connected bronchial asthma with rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating for the two different periods of time via an 
August 2003 RO letter, the March 1998 rating decision and 
subsequent rating decisions, the March 2004 statement of the 
case (SOC), and the January 2005 supplemental statement of 
the case (SSOCs).  In addition, the August 2003 RO letter 
provided the veteran with specific information relevant to 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the August 2003 RO letter, the March 1998 rating 
decision and subsequent rating decisions, the March 2004 SOC, 
and the January 2005 SSOC, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in March 1998), and 
the appellate process was initiated (via the May 1998 notice 
of disagreement) prior to the VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication (in the August 2003 RO letter), the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

I.  Applicable Law

In this case, in December 1997, the veteran submitted a claim 
for an increased rating for his service-connected bronchial 
asthma with rhinitis, which at that time was rated as 10 
percent disabling under Diagnostic Code 6602.  Subsequently, 
as the veteran's claim was denied, he began the appellate 
process regarding this issue.  However, in an October 1998 
rating decision, the veteran was granted a 30 percent rating 
for this disability, effective December 8, 1997 (the date of 
claim); and in a December 2000 rating decision he was 
assigned a 60 percent rating, effective February 11, 2000.  
At present, as the veteran has not expressed satisfaction 
with the assignment of the 30 and 60 percent ratings for the 
periods of time discussed above, the Board finds the veteran 
continues to seek increased ratings for the service-connected 
bronchial asthma with rhinitis.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his  
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted for bronchial asthma where any of these conditions 
is manifested by FEV-1 of 56-70 percent predicted, or; FEV-
1/FVC of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  The next schedular evaluation of 60 percent 
requires FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 
40-55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  And, a 100 percent rating is assigned for 
FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).

II.  Evidence.

The evidence of record includes the hearing transcript issued 
following the May 2005 appeal hearing before the undersigned 
VLJ.  The transcript reflects the veteran testified that he 
has not been hospitalized for asthma this year, although he 
was seen for one serious respiratory infection for which he 
had to take antibiotics for 7 days.  He also reported that 
the prior year he had several respiratory infections, and 
that during 2003 he was hospitalized in two occasions.  The 
veteran believed his asthma worsens when the weather gets 
cold, and reported he uses an inhaler on a daily basis, 
sometimes up to six times per day.

The medical evidence of record includes treatment records and 
examination reports from various private and VA health care 
providers, which describe the treatment the veteran has 
received over time for his respiratory disability, as well as 
the status of such disability.  The evidence includes, but is 
not limited to, records from the East Orange VA Medical 
Center (VAMC), the Clara Maass Medical Center, Franklin 
Medical Associates, V. Desai, M.D., and the West Hudson 
Hospital.

Specifically, records from the Clara Maass Medical Center 
dated in 1995 reveal the veteran was hospitalized from 
January 30, 1995 to February 4, 1995 for respiratory failure 
and status asthmaticus.

A January 1998 VA examination report indicates the veteran 
had audible expiratory wheezing, and decreased breath sounds 
throughout the chest with equal fremitus.  He had no rales or 
rhonchi, and there were symmetric movements of the chest wall 
on inspiration and expiration.  The veteran had failed to 
report to pulmonary function testing (PFT), and so, he was 
only diagnosed with asthma.

A January 1998 statement from V. Desai, M.D. (Dr. Desai), 
notes the veteran had FEV-1 of 52 percent predicted, and FEV-
1/FVC of 55 percent actual, suggesting moderate obstructive 
lung disease.

Treatment records from the East Orange VAMC include November 
1999 notations showing the veteran had increased shortness of 
breath overnight, and that he had to go to the Emergency Room 
to get IV steroids.  At this time he was using Proventil 
daily, and per January 1998 PFT, he had FEV-1 of 45 percent 
predicted, and FEV-1/FVC of 67 percent.

A March 2000 statement from Dr. Desai reveals the veteran had 
chronic severe persistent asthma with frequent exacerbations 
throughout the year.  The veteran experienced daily episodes 
of wheezing, chest tightness and dyspnea; and at this time he 
was on Flovent, Singular, Volmax, Theo-Dur and Albuterol.  He 
also used frequently intermittent pulse systemic oral 
steroids.  In addition, per a February 11, 2000 PFT, the 
veteran had FEV-1 of 50 percent predicted, and FEV-1 FRC of 
90 percent.  However, these results were deemed to be most 
likely due to the veteran's excellent compliance with taking 
his medication.  He was also noted to be on a high dose 
corticosteroid inhaler on a daily basis, which Dr. Desai 
noted was sufficient to entitle the veteran to a 100 percent 
disability rating.

January 2002 East Orange VAMC notations indicate the veteran 
was seen at the pulmonary clinic.  He had daily wheezing at 
this time, and upon PFT, he had FEV-1 of 84 percent 
predicted, and FEV-1/FVC of 75 percent.  The veteran was on 
Flovent, Combivent, and a nebulizer, and was no longer on 
Theo-Dur yielding no change in respiratory symptoms.  The 
veteran was diagnosed with mild asthma, which could have been 
better controlled.

An October 2003 statement from Dr. Desai reveals the veteran 
had chronic, severe and persistent asthma with frequent 
exacerbations and continued use of maximal anti-asthma 
medications.  Dr. Desai noted that during the prior 2 years 
the veteran had symptoms almost always with exertional 
dyspnea at minimal activity and requiring the frequent use of 
his inhaler.  The veteran was noted to require the use of 
Albuterol and a nebulizer almost on a daily basis, and to be 
on a maintenance dose of inhaled steroids, and to 
intermittently take pulse steroids during the past year for 
about three or four times due to acute exacerbations and 
decompensations.  Dr. Desai further indicated that the 
veteran was at risk for on-going systemic steroid use, and 
its adverse effects due to the high dose of inhaled steroid 
and oral systemic steroid.  PFT results of October 2003 show 
severe air flow obstruction with FEV-1 of 42 percent 
predicted with bronchodilator response of 20 percent change 
in FEV-1.  Diffusion capacities were normal and the total 
lung capacity was moderately reduced at 64 percent predicted. 

Hospitalization records from the West Hudson Hospital show 
the veteran was hospitalized from September 23, 2003 to 
September 25, 2003 for hemoptysis and that he underwent a 
bronchoscopy with lung biopsy.  And, that he was also 
hospitalized from October 27, 2003 to November 1, 2003 with 
left upper lobe pneumonia, hemoptysis, sinusitis, and a 
history of chronic persistent asthma.

Lastly, a May 2005 letter from Dr. Desai indicates that the 
veteran was under his care for severe persistent asthma, that 
he continued to have frequent exacerbations in spite of 
maximal dose of inhaled Advair, and that he had exacerbations 
which needed systemic steroids as pulse treatment.  Dr. Desai 
also noted that the veteran required oral Prednisone for 10 
days in October 2004, for 7 days in January 2005, for 14 days 
in March 2005, and for one week in May 2005.

III.  Analysis

Upon a review of the evidence of record, the Board finds that 
the criteria for the assignment of a 60 percent disability 
rating prior February 11, 2000 for the service-connected 
bronchial asthma with rhinitis have been met.  However, the 
criteria for the assignment of a disability rating in excess 
of 60 percent as of February 11, 2000 for the service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.97, Diagnostic Code 6602 (2005).

Specifically, the evidence show that, prior to February 11, 
2000, the service-connected bronchial asthma with rhinitis 
was characterized by FEV-1 of 40 to 52 percent predicted, and 
FEV-1/FVC of 45 to 67 percent, per Dr. Desai's January 1998 
statement and the November 1999 East Orange VAMC notations.  
As such, the Board finds that the veteran's disability more 
nearly approximate a disability characterized by FEV-1 of 40-
55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2005).  
Therefore, an award of a 60 percent rating prior to February 
11, 2000 for the veteran's disability is warranted in this 
case.  The medical findings, prior to February 2000, do not 
show that the criteria for the next higher 100 percent rating 
have been met .  The FEV-1, Fev-1/FVC scores do not meet the 
criteria for a 100 percent rating.  Additionally, there is no 
evidence that the veteran had more than one attack per week 
with episodes of respiratory failure.  Moreover, there is no 
evidence that the veteran was taking systemic high dose 
corticosteroids or immunio-suppressive medications on a daily 
basis.

However, the evidence does not show that, as of February 11, 
2000, the service-connected bronchial asthma with rhinitis 
has been characterized by FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  See id.  
As discussed above, a March 2000 statement from Dr. Desai 
indicates that the veteran uses corticosteroids on a daily 
basis.  But, in the same statement, Dr. Desai specifically 
notes that the veteran only uses intermittent (as opposed to 
daily) pulse systemic oral steroids.  In addition, the 
October 2003 statement from Dr. Desai reveals that the 
veteran is on Albuterol and nebulizer almost daily, and that 
PFT showed FEV-1 of 42 percent.  Furthermore, the October 
2003 statements shows the veteran was on Prednisone (a 
corticosteroid) for 10 days in October 2004, for 7 days in 
January 2005, for 14 days in March 2005, and for one week in 
May 2005.  However, although the Board acknowledges that the 
above use due to exacerbations is quite frequent, such use is 
not daily and the exacerbations/attacks are not at the rate 
of one per week.  Therefore, the award of an increased rating 
in excess of 60 percent as of February 11, 2000 is not 
warranted in this case.   

The Board has carefully considered the lay statements and 
testimony provided by veteran, which describes the increasing 
severity of his respiratory symptoms.  However, although a 
lay person can certainly provide an account of his/her own 
visible symptoms, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992), the issue is not whether veteran's symptoms have 
become worse, but rather whether they have worsened to a 
degree that requires the assignment of an increased rating 
under the rating schedule.  In this case, the evidence does 
not support a higher schedular rating, other than that 
assigned and discussed above, even though competent lay 
evidence shows that veteran's respiratory symptoms may have 
worsened to at least some degree.

IV.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the appellant as required 
by the decision reached in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2005) is warranted.  In the instant 
case, however, there has been no showing that prior to or as 
of February 11, 2000 the veteran's respiratory disability 
alone has caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence currently of record does not show that there is 
an exceptional or unusual disability picture in this case, 
which renders impracticable the application of the regular 
schedular standards.
With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration of an 


extra-schedular evaluation is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent disability rating for the service-connected 
bronchial asthma with rhinitis, as effective prior to 
February 11, 2000, is granted, subject to the controlling 
criteria applicable to the payment of monetary awards. 

A disability rating in excess of 60 percent for the service-
connected bronchial asthma with rhinitis, as effective 
February 11, 2000, is denied. 


____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


